UNITED STATES of America, Plaintiff-Appellee,

                                                       v.

                                Juan Camilo BRAVO, Defendant-Appellant.

                                                 No. 97-5575.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Feb. 11, 2000.

Appeal from the United States District Court for the Southern District of Florida. (No. 91-00577-CR-UUB),
Ursula Ungaro-Benages Judge.

Before EDMONDSON and BARKETT, Circuit Judges, and COHILL*, Senior District Judge.

        BARKETT, Circuit Judge:

        Appellant Juan Camilo Bravo appeals the district court's denial of his request for a downward

departure and application of the "safety valve" provision, 18 U.S.C. § 3553(f), in conjunction with the

modification of his sentence pursuant to 18 U.S.C. § 3582(c)(2). On appeal, Bravo argues that the district

court erred by concluding that it lacked authority to depart from the sentencing guidelines or to apply the

"safety valve" provision. We affirm.

                                              BACKGROUND

        On August 30, 1993, the district court sentenced Juan Camilo Bravo for conspiracy to import cocaine

in violation of 21 U.S.C. §§ 952(a) and 963 in accordance with the then-applicable 1993 Federal Sentencing

Guidelines. Bravo started with a base offense level of 40 for importing 897 kilograms of cocaine, less three

levels for acceptance of responsibility under U.S.S.G. § 3E1.1(a), resulting in a total offense level of 37. The

guideline penalty range for level 37 is between 210 and 262 months' imprisonment and the district court

sentenced Bravo to 210 months' imprisonment.




   *
     Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of Pennsylvania,
sitting by designation.
        Subsequent to the beginning of Bravo's term of incarceration, three relevant events transpired. First,

Congress amended U.S.S.G. § 2D1.1 to provide a base offense level of 38 rather than 40 for all offenses

involving amounts in excess of 150 kilograms of cocaine, giving district courts discretionary authority to

apply the amendment retroactively pursuant to U.S.S.G. § 1B1.10. Second, Congress enacted the "safety

valve," 18 U.S.C. § 3553(f),1 which was incorporated into the sentencing guidelines as U.S.S.G. § 5C1.2, but

was not included in the list of guideline amendments which may be applied retroactively under U.S.S.G. §

1B1.10(c). Third, Bravo developed renal failure and is now on dialysis in a prison medical center.

        Bravo filed a motion in the district court requesting a sentencing adjustment pursuant to 18 U.S.C.

§ 3582(c)(2)2 in order to take advantage of the retroactive change in sentencing guideline § 2D1.1. Also in


   1
    18 U.S.C. § 3553(f) states, in pertinent part:

                 Notwithstanding any other provision of law, in the case of an offense under [21 U.S.C. §
                 963], the court shall impose a sentence pursuant to guidelines promulgated by the United
                 States Sentencing Commission ... without regard to any statutory minimum sentence, if the
                 court finds at sentencing ... that—

                         (1) the defendant does not have more than 1 criminal history point ...;

                         (2) the defendant did not use violence or credible threats of violence or possess a
                         firearm or other dangerous weapon ... in connection with the offense,

                         (3) the offense did not result in death or serious bodily injury to any person;

                         (4) the defendant was not an organizer, leader, manager, or supervisor of others in
                         the offense ... and was not engaged in a continuing criminal enterprise ...; and

                         (5) not later than the time of the sentencing hearing, the defendant has truthfully
                         provided to the Government all information and evidence the defendant has
                         concerning the offense....
   2
    18 U.S.C. § 3582(c)(2) provides:

                 The court may not modify a term of imprisonment once it has been imposed except that ...
                 in the case of a defendant who has been sentenced to a term of imprisonment based on a
                 sentencing range that has subsequently been lowered by the Sentencing Commission
                 pursuant to 28 U.S.C. 994(o ), ... the court may reduce the term of imprisonment, after
                 considering the factors set forth in section 3553(a) to the extent they are applicable, if such
                 a reduction is consistent with applicable policy statements issued by the Sentencing
                 Commission.

                                                       2
that motion, Bravo requested both a downward departure in his sentence because of his extraordinary medical

condition, and an application of the safety valve. The district court granted Bravo the benefit of the § 2D1.1

amendment, which reduced his offense level to 35 with a guideline range of 168 to 210 months; he was

sentenced to 168 months' imprisonment. However, the district court determined that it lacked jurisdiction

to grant the downward departure or to apply the safety valve. Bravo now appeals that determination.

                                                 DISCUSSION

         Under 18 U.S.C. § 3582(c)(2), a district court has discretion to reduce the term of imprisonment of

an already incarcerated defendant when that defendant was sentenced based on a sentencing range that was

subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o ). In considering a

motion for such a reduction, we have held that a district court must engage in a two-part analysis.

        Initially, the court must recalculate the sentence under the amended guidelines, first determining a

new base level by substituting the amended guideline range for the originally applied guideline range, and

then using that new base level to determine what ultimate sentence it would have imposed. "In undertaking

this first step, only the amended guideline is changed. All other guideline application decisions made during

the original sentencing remain intact." United States v. Vautier, 144 F.3d 756, 760 (11th Cir.1998), cert.

denied, --- U.S. ----, 119 S.Ct. 888, 142 L.Ed.2d 786 (1999) (citing U.S.S.G. § 1B1.10(b), comment n.2). The

district court correctly performed this portion of its task, finding that, under the revised guidelines, Bravo

would have had a base level of 38, which, after again departing three levels for acceptance of responsibility,3

would have been reduced to level 35.

        The next step is for the court to decide whether, in its discretion, it will elect to impose the newly

calculated sentence under the amended guidelines or retain the original sentence. This decision should be

made in light of the factors listed in 18 U.S.C. § 3553(a). See Vautier, 144 F.3d at 760 ("Second, in light of



   3
    As discussed in footnote five, infra, we note that, although the district court did so in this case, a district
court is not required at a Section 3582 hearing to reapply a downward departure that it had previously applied
at the original sentencing hearing. See Vautier, 144 F.3d at 760-61.

                                                        3
the conclusion reached in the first step, the court must consider the factors listed in § 3553(a) and determine

whether or not to reduce the defendant's original sentence."). One of the factors listed in § 3553(a) is a

defendant's need for medical care. The district court specifically considered Bravo's "serious medical

condition and his age," noting this as a reason for choosing, in accordance with § 3553(a), to lessen Bravo's

sentence from 210 months to 168 months.

          Bravo argues that the district court had both the ability and the obligation to reduce his sentence

further. Bravo first urges us to find that the district court erred by refusing to depart downward due to his

extraordinary medical condition.4 This Circuit has been very clear in holding that a sentencing adjustment

undertaken pursuant to § 3582(c)(2) does not constitute a de novo resentencing. See United States v. Cothran,

106 F.3d 1560, 1562 (11th Cir.1997) (holding that " § 3582(c)(2) and related sentencing guidelines do not

contemplate a full de novo resentencing"). Indeed, we have held that all original sentencing determinations

remain unchanged with the sole exception of the guideline range that has been amended since the original

sentencing. See Vautier, 144 F.3d at 760.5 A district court's discretion has, therefore, clearly been cabined

in the context of a § 3582(c) sentencing reconsideration. In light of this limit, we find that the district court

was correct in holding that it lacked jurisdiction to depart downward because of Bravo's medical condition

to an extent greater than that authorized under § 3582(c) based on the amended guideline provision.



  4
    Bravo alleges that he is currently suffering from renal failure, and is undergoing dialysis at his detention
facility in Springfield, Missouri. Bravo asks to be released from incarceration so that he may travel to
Columbia to receive a kidney transplant from his mother. Bravo has stated that he cannot afford the cost of
a kidney transplant while incarcerated, but can afford one in Columbia. We have no evidence before us either
supporting or refuting Bravo's assertions about his health condition or the "inadequate medical care" he is
receiving. The merits of these claims are not before us in this appeal, which involves only the question
whether of the district court had jurisdiction to depart from the sentencing guidelines in its § 3582(c)(2)
sentence reduction.
      5
    Nothing in this opinion is meant to change that portion of Vautier where we said that a district court,
when determining pursuant to Section 3582(c)(2) what sentence it would have imposed under the amended
guideline, has the discretion to decide whether to reapply an earlier downward departure. See Vautier, 144
F.3d at 760-61. This practice is allowed because a discretionary decision to permit a downward departure
from the original guideline range "is not a 'guideline application decision' that remains intact when the court
considers the new Guideline range." Id. at 761.

                                                       4
         Because we find that the district court was correct in refusing to depart downward to account for

Bravo's ill health, we do not reach the question whether the safety valve statute, 18 U.S.C. § 3553(f), should

be applied at a limited § 3582(c) rehearing. The safety valve applies where application of the guidelines

would result in imposition of a sentence that is lower than the statutory minimum of 10 years. In the case

before us, Bravo's revised sentence of 168 months, or 14 years, does not trigger possible application of the

safety valve, and thus the question of whether the district court would have jurisdiction to apply the provision

had Bravo's sentence been reduced below 10 years is irrelevant here.

         Finally, we find that the district court was correct in declining to consider Bravo's Eighth

Amendment claim. As stated above, § 3582(c), under which this sentencing hearing was held, does not grant

to the court jurisdiction to consider extraneous resentencing issues such as this one. Bravo must instead bring

such a collateral attack on his sentence under 28 U.S.C. § 2255.

        AFFIRMED.




                                                       5